DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 1/5/2021 to claims 12-15 and 17-18 have been entered. Claim 16 has been canceled. Claims 12-15 and 17-18 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harmon et al (U.S.PGPUB 2007/0292401) in view of Duan et al (U.S.PGPUB 2012/0035126) and Ng et al (2011, Evidence-Based Complementary and Alternative Medicine, 1-6; reference U).

Harmon does not teach the bioactive factor is trans-cinnamaldehyde (claim 12).
Regarding claim 12, Duan teaches trans-cinnamaldehyde is an anti-proliferative agent (see paragraph [0117]).
Regarding claim 12, Ng teaches that while the anti-proliferative agent cinnamaldehyde has an IC50 of about 9.5 µM that lower leaves of treatment, down to 1 µM, cause less apoptosis (see abstract and Table 1); since the MW of cinnamaldehyde is 132.162 g/mol, Ng’s concentration range of cinnamaldehyde is 0.13 µg per mL to 1.26 µg per mL.
It would have been obvious to combine Harmon and Duan to use Duan’s trans-cinnamaldehyde as the anti-proliferative agent bioactive factor in Harmon’s stem cell treatment composition. A person of ordinary skill in the art would have had a reasonable expectation of success in using Duan’s trans-cinnamaldehyde as the anti-proliferative agent bioactive factor in Harmon’s stem cell treatment composition because Duan teaches trans-cinnamaldehyde is an anti-proliferative agent. The skilled artisan would have been motivated to use Duan’s trans-cinnamaldehyde as the anti-proliferative agent bioactive factor in Harmon’s stem cell treatment composition because Harmon teaches it is useful to include an anti-proliferative agent as the bioactive factor in the stem cell treatment composition. 
It would have been obvious to combine Harmon in view of Duan with Ng to use anywhere from 1 to 9.5 µM cinnamaldehyde in culture media in Harmon’s stem cell treatment 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. 
Applicant highlights the amendments to the claims, and provides a general discussion of the claimed method and results obtained in the specification specifically pointing out that 2 µM (0.26 µg/mL) increases expression of the SIRT1 gene and protects cells from H2O2 treatment. As an initial matter, it is noted that the claimed method is not limited to protecting cells from H2O2 treatment. Applicant then alleges Harmon fails to teach or suggest treating stem cells with TC prior to administering the cells in the treatment. However, as stated above, since Harmon specifically teaches combining the treatment cells with the bioactive agent before administering the cells, Harmon does teach pretreating the cells. The claimed method is broad to include any length of time for the pretreatment, so combining the stem cells with the agent before administering the cells reads on this limitation. Applicant continues by alleging that Duan does not teach pretreating cells. However, since this limitation is taught by Harmon, it need not be taught by Duan. 
Applicant points out that the previously cited Rho reference does not provide teaching or motivation to use 0.26 µg/mL TC. However, as stated above, this new limitation is obvious over the newly cited Ng reference. The teachings of Ng render it obvious to use an amount ranging . 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653